Citation Nr: 0122270	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-11 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral hip 
disability.

3.  Entitlement to service connection for bilateral leg 
disability.

4.  Entitlement to service connection for bilateral ankle 
disability.

5.  Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1962.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent evidence of record showing 
arthritis of the back or hips within one year of the 
veteran's discharge or linking his currently diagnosed low 
back degenerative disc disease or bilateral hip arthritis to 
his service or any incident therein.  

3.  There is no competent evidence of record of any currently 
diagnosed bilateral leg, ankle or foot disorder.


CONCLUSIONS OF LAW

1.  Low back degenerative disc disease and bilateral hip 
arthritis were not incurred in or aggravated by military 
service or any other incident therein.  38 U.S.C.A. §§ 1101, 
1131, 1153 (West 1991); 5103, 5103A, 5107 (West 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).

2.  Bilateral leg, ankle and foot disorders were not incurred 
in or aggravated by military service or any other incident 
therein.  38 U.S.C.A. §§ 1101, 1131, 1153 (West 1991); 5103, 
5103A, 5107 (West 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

Following receipt of the veteran's claim in December 1998, 
the RO informed the veteran, in December 1998, of the 
evidence needed to complete his claim and of the steps being 
taken to secure additional evidence.  In a letter 
accompanying the March 2000 rating action, the RO once again 
provided the veteran with information regarding development 
of his claim.  Although the RO did not have the benefit of 
the explicit provisions of the VCAA, the veteran was given 
notice of the law in February 2001; and, in the July 2001 
supplemental statement of the case, he was provided the 
relevant laws and regulations.  As a result, the veteran has 
been fully informed of what additional evidence and 
information is required with regard to his claim.  The RO has 
developed the claim by obtaining medical records identified 
by the veteran, which have been associated with the file.  
The extensive factual development in this case, reflected in 
the record indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
the claim.  (See Dela Cruz v. Principi, No. 99-158 (U.S. Vet. 
App. Aug. 21, 2001)).

Factual Background

The veteran's service medical records show that he initially 
complained of hip and ankle pain in February 1958.  X-ray 
studies were negative and the diagnosis was muscle strain.  
He reported an aching pain in his feet and legs in August and 
September 1958.  He had experienced the pain for 
approximately two years.  In October 1958 he complained of 
bilateral hip and back pain associated with pain in both 
feet.  X-ray studies of his lumbosacral spine and hips were 
essentially negative for any bony pathology.  An orthopedic 
consultation report that same month showed no evidence of any 
pathology.  In August 1960, the veteran complained of a 
backache that was described as a muscle strain.  His December 
1961 discharge medical examination shows that his feet, lower 
extremities and spine were all evaluated as normal.  He 
completed an annual certificate of physical condition that 
was received in January 1963 by the Reserve Record Section.  
His certificate indicates that he had not had any swollen or 
painful joints, joint or bone deformity, arthritis or foot 
trouble.

VA treatment records, dating from September 1994 to January 
2001 reveal that the veteran complained of low back and 
bilateral hip pain of twenty years' duration with low back 
weakness in November 1994.  It was noted that a May 1993 
magnetic resonance imagining (MRI) scan (not of record) of 
his spine showed mild disc degeneration at the L3-L4 
vertebral body with circumferential bulging and slight thecal 
sac impingement anteriorly.  The MRI also showed L4-L5 level 
annular tear with circumferential bulging and severe disc 
degeneration at the L5-S1 level with decreased disc height.  
There was no evidence of stenosis or herniation however.  
November 1994 X-ray studies of the bilateral hips revealed 
very mild degenerative changes without evidence of acute 
fracture or dislocations.  The veteran also complained of a 
nonradiating "pins and needles" sensation in his feet.  
Metastatic lesions were ruled out by a January 1995 bone scan 
of the hips and spine.  He continued to be treated for 
complaints of low back and bilateral hip pain.  A June 1995 
treatment record shows an impression of chronic low back pain 
of a mechanical nature.  A December 1997 progress note 
indicates that he complained of increased numbness in both 
lower extremities extending to his feet.  Neurological 
examination revealed decreased sensation to light touch and 
decreased pedal pulses.  The impression was degenerative disc 
disease L4-L5 and L5-S1 with low back pain.  There is no 
evidence of complaints of ankle, leg or foot pain not 
associated with his low back and bilateral hip pain.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F 3d 1039,1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage 10 Vet App. at 495.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to the symptomatology.  Id at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the inservice 
symptomatology depends on the nature of the disorder in 
question.  Id.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Although the veteran has current diagnoses of degenerative 
disc disease in his low back and bilateral hip arthritis, 
there is no competent medical evidence of record showing any 
arthritis within one year of his discharge or linking these 
diagnosed disabilities to his service or any incident 
therein.  His service medical records do indicate low back, 
bilateral hip, leg and foot complaints in February 1958 and 
from August to October 1958.  However, the medical records 
indicate that his symptoms resolved within a month and there 
was no evidence of any pathology or was a diagnosis given at 
the time.  His service medical records show a complaint of a 
muscle strain in the back in 1960 and then no further 
complaints, treatment or diagnosis for any back, hip, leg, 
ankle or foot disability.  Although he believes that his 
current disabilities are the result of service, he is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection for low back, bilateral hip, 
bilateral leg, bilateral ankle and bilateral foot 
disabilities. 38 C.F.R. §§ 3.303, 3.307, 3.309.

Likewise, the Board further notes that there is no competent 
medical evidence of record that the veteran currently has any 
diagnosed leg, ankle or foot disorder.  Service connection is 
not in order in the absence of any residuals or evidence of a 
disability currently.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for bilateral leg, ankle or foot 
disorders.  38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for low back, bilateral hip, bilateral 
leg, bilateral ankle and bilateral foot disorders is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

